          Case 1:19-cr-00774-JMF Document 66 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America,

                 v.                                            [PROPOSED] ORDER

 ROGER RALSTON,                                                    19 Cr. 774 (JMF)


                             Defendant.



        Upon the joint application of the United States of America, by and through AUDREY

STRAUSS, Acting United States Attorney for the Southern District of New York, OLGA I.

ZVEROVICH and JESSICA FEINSTEIN, Assistant United States Attorneys, of counsel, and

defendant ROGER RALSTON, by and through his counsel of record,

        WHEREAS, the conference previously scheduled for January 19, 2021, is hereby

                 April 5, 2021, at 2:30 p.m.
adjourned until ____________________________;

        WHEREAS, time previously was excluded by the Court under the Speedy Trial Act, 18

U.S.C. § 3161, through January 19, 2021; and

        WHEREAS, the Court finds that the ends of justice served by further excluding time until

 April 5, 2021
___________________, outweigh the best interest of the public and the defendant in a speedy

trial, because the exclusion will afford the defendant and his counsel time to continue to review

the discovery in this case and prepare for trial, as well as allow the parties additional time to discuss

any potential pretrial resolutions in this case;
         Case 1:19-cr-00774-JMF Document 66 Filed 01/06/21 Page 2 of 2




       IT IS HEREBY ORDERED that the time from January 19, 2021, through

  April 5, 2021
_________________, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).


SO ORDERED:
Dated: New York, New York
        January 5
       _____________, 2021



                                          THE HONORABLE JESSE M. FURMAN
                                          United States District Judge
                                          Southern District of New York




                                             2
